 



EXHIBIT 10.243
EMPLOYMENT AGREEMENT
     This EMPLOYMENT AGREEMENT (this “Agreement”) is dated as of January 1, 2004
by and between PAXSON COMMUNICATIONS MANAGEMENT COMPANY, INC., a Florida
corporation (“Paxson”), and Steven Appel, an individual resident of the State of
New York (“Employee”).
RECITALS
     A. Paxson, a wholly owned subsidiary of Paxson Communications Corporation
(“PCC”), provides managerial and administrative services to the various
businesses operated by PCC and its subsidiaries and affiliates (collectively,
the “Paxson Group”), including the PAXTV television programming network service,
any other programming networks and various television stations owned or
otherwise held, operated or programmed by the Paxson Group.
     B. Paxson desires to continue to employ Employee to perform executive and
administrative duties for the Paxson Group while holding the “Titled Position”
set forth in Schedule I annexed hereto.
     C. Employee wishes to enter into this Agreement and to be employed by
Paxson as the Titled Position for the Paxson Group and to provide services to
Paxson on the terms and conditions set forth in this Agreement.
AGREEMENTS
     NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained in this Agreement, the parties intending to be bound legally, hereby
agree as follows:
SECTION 1. EMPLOYMENT
     1.01 Term of Employment. The term of this Agreement (the “Agreement Term”)
shall be deemed to have commenced as of the “Commencement Date” set forth in
Schedule I hereof, and shall continue until the third (3rd) anniversary of the
Commencement Date (as such date is extended from time to time in accordance with
the terms hereof, the “Scheduled Termination Date”), unless the Agreement Term
is extended or terminated sooner in accordance with this Agreement. The
Agreement Term and the then effective Scheduled Termination Date shall
automatically be extended by one year on the date (the “Renewal Date”) which is
the number of Severance Months specified on Schedule I hereof prior to the then
effective Scheduled Termination Date unless the Company provides irrevocable
written notice (a “Non-Renewal Notice”) to the Employee not later than the last
business day before the Renewal Date, that the Company has

1



--------------------------------------------------------------------------------



 



elected not extend the Agreement Term beyond the then effective Scheduled
Termination Date.
     1.02 Duties. Employee acknowledges, agrees and accepts employment by Paxson
in the Titled Position for the Paxson Group and in such capacity Employee shall
be responsible for the performance of the duties of the Titled Position and for
such other executive and administrative duties as may be designated from time to
time by the Responsible Officer or the Chairman of PCC. Employee shall be
provided by Paxson suitable office space for Employee in the “Employment
Location”, as identified on Schedule I annexed hereto, together with all
reasonable support staff and secretarial assistance, equipment, stationary,
books and supplies, as determined by the Responsible Officer. Employee shall use
Employee’s best efforts during the term of employment hereunder to further,
enhance and develop the business of PCC, the Paxson Group and any networks or
stations it may own or operate. Subject to the direction of the “Responsible
Officer”, as identified in Schedule I annexed hereto, Employee shall perform
such duties as set forth in Schedule I annexed hereto under “Employment Duties.”
Except as expressly modified herein, Employee shall be subject to all of the
Paxson Group’s policies including payola, plugola and conflicts of interest, as
well as the following:
     (a) Employee will comply with all Paxson Group and professional standards
governing Employee’s objectivity in the performance of Employee’s duties,
including restrictions on outside activities, investments, business interests,
or other involvements which could compromise Employee’s objectivity or create an
impression of conflict of interest. Employee will not knowingly, without the
prior approval of Employee’s Responsible Officer on behalf of Paxson, accept any
gift, compensation, or gratuity (which excludes business meals and entertainment
received by Employee in the ordinary course of business) from any person or
entity with which the Paxson Group or any of its broadcast properties is or may
be in competition or in any instance where there is a stated or implied
expectation of favorable treatment of that person or entity. Employee will not,
without the prior written approval of Employee’s Responsible Officer, take
advantage of any business opportunity or situation or engage in any enterprise
or venture of which the Paxson Group may have an interest on his or her own
behalf, if said business opportunity or situation, enterprise or venture is
related in any way to or is similar to the business of the Paxson Group.
     (b) In performing the Employment Duties under this Agreement, Employee
shall conduct himself with due regard to social conventions, public morals and
standards of decency, and will not cause or permit any situation or occurrence
which would tend to degrade, scandalize, bring into public disrepute, or
otherwise lower the community standing of Employee, or Paxson’s public image.
     1.03 Activities. Employee shall, except during vacation periods, periods of
illness, and leaves of absence approved by Paxson, devote full and undivided
business time, attention and energies to the duties and responsibilities
required by Paxson, as directed by

2



--------------------------------------------------------------------------------



 



the Responsible Officer. During the Agreement Term, Employee shall not engage in
any other business activity which would conflict with Employee’s duties without
the prior written approval of Employee’s Responsible Officer on behalf of
Paxson, which shall not be unreasonably withheld; provided, however, that Paxson
may withhold its consent to any business activity by Employee that Paxson
determines would directly interfere, impair or hinder in any way Employee’s
ability to perform or otherwise satisfy Employee’s responsibilities and duties
from time to time in effect, as the holder of the Titled Position of the Paxson
Group or otherwise, under this Agreement.
     1.04 Delegation of Duties. Employee may not delegate the performance of any
of Employee’s obligations or duties under this Agreement, or assign any of
Employee’s rights under this Agreement, without the prior written consent of
Paxson, except that Employee may delegate duties to other employees of Paxson
where reasonable and customary in the ordinary course of Paxson’s business and
consistent with the performance of the Titled Position.
SECTION 2. COMPENSATION AND BENEFITS. Beginning on the Commencement Date,
Employee shall be compensated for the performance of the Employment Duties
performed under the terms hereof as follows:
     2.01 Base Salary and Annual Cash Bonus. As compensation for the services
performed by Employee hereunder, Employee shall receive a Base Salary and Annual
Cash Bonus, as follows:
     (a) Initial Base Salary. Paxson and Employee acknowledge and agree that
Employee’s current Base Salary in effect for the current Employment Year shall
be the per year amount set forth in Schedule I hereof. For purposes of this
Agreement, “Employment Year” means a calendar year ended December 31.
     (b) Increase in Base Salary. For each Employment Year after the current
Employment Year (each such year a “Successive Employment Year”), Employee’s Base
Salary shall be subject to such increase, if any, for each such Successive
Employment Year as shall be as determined by the Responsible Officer (subject to
the approval of the Chairman of the Board of PCC, and, if applicable, the
Compensation Committee of the Board of Directors of PCC).
     (c) Bonus. Employee shall be entitled to earn an annual bonus, based upon
Paxson Group performance and the Employee’s individual performance, in the
amount and on the terms described in Schedule I annexed hereto.
     (d) Manner of Payment. Employee’s Base Salary shall be paid, at Paxson’s
option, either (i) in equal bi-monthly installments, or (ii) in accordance with
the customary payroll policies of Paxson with respect to its management
employees.

3



--------------------------------------------------------------------------------



 



     2.02 Other Cash and Non-Cash Compensation. In addition to Employee’s Base
Salary, Employee may, as determined from time to time, in the sole discretion of
Paxson, be eligible to receive or participate in cash and non-cash compensation
programs, including, without limitation, annual and special cash and non-cash
bonus awards, grants of stock options, restricted stock, “phantom-equity” and
stock appreciation rights (collectively, “Non-Cash Compensation”). Employee’s
rights in respect of any Non-Cash Compensation shall be governed under the terms
of a separate document or documents, if any Non-Cash Compensation is to be
awarded to Employee. Under no circumstance should this provision be deemed to
constitute any express or implied right, entitlement or interest of Employee to
be awarded or participate in, or obligation, agreement or requirement of Paxson,
to award, provide or offer to Employee, any form of Non-Cash Compensation, all
of which rights, entitlements, interests, obligations, agreements or
understandings are hereby expressly disclaimed.
     2.03 Business Expenses. Upon proper substantiation and documentation by
Employee, Paxson shall reimburse Employee promptly for all reasonable travel,
entertainment and other similar business expenses incurred by Employee in the
performance of Employee’s duties under this Agreement. Reimbursement of expenses
will be made in accordance with applicable policies of Paxson. All extraordinary
disbursements and expenditures by Employee, and any disbursements and
expenditures that are not provided for in any budget established by Paxson, must
be approved in advance by Paxson.
     2.04 Personal Time. Employee shall be entitled to the number of weeks of
personal time off in accordance with Paxson’s employee handbook as in effect
from time to time.
     2.05 Benefits. The compensation specified above shall be exclusive of and
in addition to any benefits that may be available to Employee under any employee
pension plan, group life insurance plan, hospitalization plan, medical service
plan, death benefit plan, or any other employee benefit plan applicable
generally to the employees of Paxson, in accordance with their respective
positions, and which may be in effect at any time or from time to time during
the term of Employee’s employment.
     2.06 Withholding. Paxson shall be responsible for withholding from
Employee’s compensation FICA, FUTA and other payroll and income taxes, as
required by law and such other amounts as may be directed by Employee.
SECTION 3. TERMINATION OF EMPLOYMENT; PAYMENTS UPON TERMINATION
     3.01 Events. Employee’s employment shall terminate on the earliest of the
following dates:

4



--------------------------------------------------------------------------------



 



     (a) Death. The date of Employee’s death.
     (b) Disability. The date Employee is terminated due to Disability.
“Disability” means that, in the opinion of the Company’s physicians, Employee is
unable by reason of illness or accident to perform the essential functions of
the Employment Duties for a period of more than 180 consecutive days.
     (c) Paxson Termination Without Cause. The date on which Employee’s services
hereunder to Paxson terminate as a result of a Paxson Termination Without Cause.
A “Paxson Termination Without Cause” means (1) any termination of Employee by
Paxson for any reason, including the expiration of the Agreement Term after
Paxson provides Employee a Non-renewal Notice, other than a termination by
Paxson for Disability pursuant to Subsection 3.01(b) or a Paxson Termination for
Cause pursuant to any clause of Subsection 3.01(d) prior to a Change of Control,
or clauses (i), (iii), (iv), or (vi) of Subsection 3.01(d) within one year after
a Change of Control, and (2) a termination by Employee, on not less than 30 days
notice to Paxson, after Employee receives a Non-Renewal Notice from Paxson under
Section 1.01 hereof.
     (i) For purposes of this Agreement, a “Change of Control” will occur if
(a) none of Lowell W. Paxson, his estate, his wife, his lineal descendants, or
any trust created for the sole benefit of any one or more of them during their
lifetimes, or any combination of any of the foregoing, shall (i) own, directly
or indirectly, at least thirty-five percent of the issued and outstanding
capital stock of PCC, or (ii) have voting control directly or indirectly, equal
to at least 51 percent of the issued and outstanding capital stock of PCC
entitled to vote in the election of the Board of Directors of PCC; (b) the
approval by the shareholders of PCC of a reorganization, merger, or
consolidation, in each case, with respect to which persons who were shareholders
of PCC immediately prior to this reorganization, merger or consolidation do not,
immediately thereafter, own more than 50 percent of the combined voting power
entitled to vote generally in the election of directors of the reorganized,
merged or consolidated company’s (or any successor entity’s) then outstanding
securities; (c) a liquidation or dissolution of PCC or of the sale of all or at
least 80 percent of PCC’s assets; or (d) Lowell W. Paxson shall, by written
agreement with a third party, which shall include, without limitation The
National Broadcasting Company, Inc., cease to exercise substantially all of his
day-to-day control of PCC to the extent permitted by the FCC rules and
regulations, without such agreement constituting a “transfer of control” under
FCC rules and regulations, it being understood that, without limitation, an
agreement or arrangement between Lowell W. Paxson and such third party whereby
Lowell W. Paxson and his affiliates receive more than ninety percent (90%) of an
agreed upon purchase price for the Class B Common shares owned by Lowell W.
Paxson and certain affiliates of Lowell W. Paxson, shall be deemed to constitute
an

5



--------------------------------------------------------------------------------



 



agreement amounting to a Change of Control under this clause (d) of this
Subsection 3.01(c).
     (d) Paxson Termination for Cause. The date Employee is terminated by Paxson
pursuant to a Paxson Termination for Cause. A “Paxson Termination for Cause”
means a termination of Employee by Paxson resulting from any of the following:
     (i) Employee (A) is charged with the commission of a felony, (B) is
convicted of two (2) offenses for operating a motor vehicle while impaired by or
under the influence of alcohol or illegal drugs, (C) is charged with any
criminal act with respect to Employee’s employment (including any criminal act
involving a violation of the Communications Act of 1934, as amended, or
regulations promulgated by the Federal Communications Commission), or (D) is
charged with any act that materially threatens to result in suspension,
revocation, or adverse modification of any FCC license of any broadcast station
owned by any affiliate of Paxson or would subject any such broadcast station to
fine or forfeiture;
     (ii) Employee’s willful act or failure to act, the intended or reasonably
foreseeable result of which would cause Paxson or any Station to be in default
under any material contract, lease or other agreement, which conduct is contrary
to his performance of his Employment Duties or not authorized or confirmed by
the Responsible Officer;
     (iii) Employee’s dependence on alcohol or illegal drugs;
     (iv) Improper refusal by Employee to conduct Employee’s business affairs or
follow the legal policies and directives of the Responsible Officer and failing
to cure such failure as soon as practicable and in any event within 30 days from
receipt of written notice setting forth the specifics of such unsatisfactory
conduct;
     (v) Conduct which could be reasonably inferred to detract from the public
image of the Paxson Group and failing to cease such conduct or commence to take
reasonable curative action with respect thereto requested by the Company or
both, as soon as practicable and in any event within 30 days from receipt of
written notice setting forth the specifics of such conduct;
     (vi) Employee’s misappropriation, conversion or embezzlement of the assets
of Paxson or any affiliate of Paxson;

6



--------------------------------------------------------------------------------



 



     (vii) A material breach of this Agreement by Employee and failing to cure
such breach as soon as practicable and in any event within 30 days from receipt
of written notice setting forth the specifics of such breach; or
     (viii) Any representation of Employee in Section 7 of this Agreement being
false when made.
     (e) Employee’s Voluntary Resignation. The date of Employee’s Voluntary
Resignation. A “Voluntary Resignation” means any resignation by Employee other
than Employee’s Termination for Good Reason, as set forth in Subsection 3(f) of
this Agreement, or Employee’s resignation following Employee’s receipt of a
Non-Renewal Notice from Paxson.
     (f) Employee’s Termination For Good Reason. The date of Employee’s
Termination for Good Reason. “Employee’s Termination for Good Reason” means the
termination of employment by Employee as a result of the occurrence of any of
the following events:
     (i) Paxson elects to change the place of employment to a location not in
the Employment Location specified on Schedule I hereto; or
     (ii) Paxson fails to remedy a material breach of this Agreement after
thirty (30) days’ written notice from Employee, setting forth the specifics of
such breach.
     3.02 Payments Upon Termination. Following the termination of Employee’s
employment pursuant to this Section 3, Paxson shall have no further liability to
Employee, and no further payment shall be made to Employee, except to the extent
expressly provided for in this Subsection, as follows:
     (a) Termination Compensation For Death, Disability, Paxson Termination
Without Cause or Employee’s Termination for Good Reason. If Employee’s
employment is terminated as a result of Death, Disability, a Paxson Termination
Without Cause, or an Employee Termination for Good Reason, under Subsections
3.1(a), (b), (c) or (f), respectively, within thirty (30) days of termination,
Employee (or, in the case of a termination as a result of the death of Employee,
the appropriate representative of Employee’s estate) will be paid the following:
     (i) Employee will continue to receive the Employee’s Base Salary then in
effect for a period equal to the lesser of (x) the number of Severance Months
specified in Schedule I hereto or (y) the remaining months under the term of
this Agreement;
     (ii) A lump sum equal to any unpaid portion of any previously awarded
bonus;
     (iii) Employee’s bonus for the fiscal year in which the termination occurs,
pro-rated, if necessary, according to the formula set forth in Schedule

7



--------------------------------------------------------------------------------



 



I, which bonus shall be payable in full if and when bonus awards for such fiscal
year commence to be made to other members of senior manager; and
     (iv) An amount in cash equivalent to the accrued but unused personal time
of Employee through the termination date; and
     (v) Without duplication of any of the foregoing, all Base Salary, expenses
and other payments or cash benefits due to Employee through Employee’s
termination date.
In addition, Employee shall also be entitled to any benefits for which Employee
qualifies under any employee benefit plan available to Employee (including, but
not limited to any disability insurance, life insurance and death benefits of
the type described in Section 2.05). Employee shall also be entitled to all
rights to continuation or conversion of benefits required by law to be offered
to a departing employee.
     (b) Termination Compensation for Paxson Termination for Cause or Employee’s
Voluntary Resignation. If Employee’s employment is terminated as a result of a
Paxson Termination for Cause or Employee’s Voluntary Resignation, under
Subsections 3.01(d) or (e), respectively, within thirty (30) days of
termination, Employee will be paid the following:
     (i) lump sum equal to unpaid portion of any previously awarded bonus; and
     (ii) An amount in cash equivalent to the accrued but unused personal time
of Employee through the termination date; and
     (iii) Without duplication of any of the foregoing, all Base Salary,
expenses and other payments or cash benefits due to Employee through Employee’s
termination date.
In addition, Employee shall also be entitled to any benefits for which Employee
qualifies under any employee benefit plan available to Employee. Employee shall
also be entitled to all rights to continuation or conversion of benefits
required by law to be offered to a departing employee.
     3.03 Notices of Termination; Effective Date of Termination. For all
terminations except in the case of Death, either Employee or Paxson, as the case
may be, shall give written notice of termination to the other. In the case of
any termination, other than a Paxson Termination for Cause, such notice shall be
effective not less than thirty (30) days after the date on which it is received
by the other party. Notice of a Paxson Termination for Cause may be effective
immediately.

8



--------------------------------------------------------------------------------



 



SECTION 4. INTANGIBLES
     4.01 Memoranda, Notes and Records. All memoranda, notes, names and address
lists, records or other documents made or compiled by Employee or made available
to Employee during the term of employment concerning the business of any member
of the Paxson Group and any and all copies thereof shall be delivered to Paxson
upon the termination of Employee’s employment for whatever reason or at any
other time upon request. Employee shall not at any time during Employee’s
employment, or after the termination of employment, use for Employee’s own
benefit or for the benefit of others, or divulge to others, any information,
trade secrets, knowledge, or data of a secret or confidential nature or
otherwise not readily available to members of the general public that concerns
the business or affairs of any member of the Paxson Group and whether or not
acquired by the Employee during the term of employment by Paxson.
     4.02 Rights in Intangible Assets. Employee recognizes and acknowledges that
all rights in the formats, programming, concepts, approaches, copy and titles
embodied in the operation of the Paxson Group or any particular station or the
PAX Net network or any other broadcast network, and all changes, additions and
amendments thereto which may occur during or after the Term hereof, belong
exclusively to Paxson. Employee hereby assigns any and all rights or interests
Employee may have therein to Paxson. Employee shall not at any time during
Employee’s employment, or after the termination of employment, have or claim any
right, title or interest in any trade name, patent, trademark, copyright or
other similar rights belonging to or used by Paxson and shall not have or claim
any right, title or interest in any material or matter of any sort prepared for
or used in connection with the business or promotion of Paxson, whether
produced, prepared or published in whole or in part by Employee or by Paxson.
SECTION 5. NONINTERFERENCE AND CONFIDENTIALITY
     5.01 Noninterference. Employee agrees that from the date of this Agreement
through the first anniversary of the date Employee’s employment with the Paxson
Group terminates, Employee will not, directly or indirectly, whether as sole
proprietor, partner, lessor, venturer, stockholder, director, officer, employee,
consultant or in any other capacity as principal or agent or through any person,
subsidiary, affiliate or employee acting as nominee or agent, engage or
participate in any of the following actions:
     (a) Influencing or attempting to influence any person or entity who is a
contracting party with any member of the Paxson Group to terminate any written
or oral agreement with such member of the Paxson Group; it being understood that
notwithstanding the foregoing, consulting or working for a competitor in the
ordinary course after the term shall not, absent other evidence or action on the
part of Employee to the contrary, constitute a violation of this provision; or

9



--------------------------------------------------------------------------------



 



     (b) Hiring or attempting to hire for employment or as an independent
contractor any person who is actively employed (or in the preceding six months
was actively employed) by any member of the Paxson Group or attempting to
influence any such person to terminate employment with any member of the Paxson
Group.
     5.02 Confidentiality. Employee covenants and agrees that both during the
Agreement Term and thereafter he will not disclose to any third party or use in
any way any confidential information, business secrets, or business opportunity
of the Paxson Group, including, without limitation, advertiser lists, rate
cards, programming information, programming plans, marketing, advertising and
promotional ideas and strategies, marketing surveys and analyses, ratings
reports, budgets, research, or financial, purchasing, planning, employment or
personnel data and information. Immediately upon termination of Employee’s
employment with the Paxson Group for any reason, or at any other time upon the
Paxson Group’s request, Employee will return to the Paxson Group all memoranda,
notes, records or other documents compiled by Employee or made available to
Employee during the Agreement Term concerning the business of the Paxson Group,
all other confidential information and all personal property of the Paxson
Group, including, without limitation, all files, audio or video tapes,
recordings, records, documents, drawings, specifications, lists, equipment,
supplies, promotional material, scripts, keys, phone or credit cards and similar
items and all copies thereof or extracts therefrom.
     5.03 Enforcement. Employee agrees that the restrictive covenants contained
in this section 5 are a material part of Employee’s obligations under this
Agreement for which the Paxson Group has agreed to compensate Employee as
provided in this Agreement. Employee agrees that the injury the Paxson Group
will suffer in the event of the breach by Employee of any clause of this
Section 5 will cause the Paxson Group irreparable injury that cannot be
adequately compensated by monetary damages alone. Therefore, Employee agrees
that the Paxson Group, without limiting any other legal or equitable remedies
available to it, shall be entitled to obtain equitable relief by injunction or
otherwise from any court of competent jurisdiction, including, without
limitation, injunctive relief to prevent Employee’s failure to comply with the
terms and conditions of this Section 5 and Employee hereby waives hereunder any
defense based upon an adequate remedy at law in any such action for equitable
relief.
     5.04 Reformation. If the covenants in this Section 5 are held to be
unenforceable in any jurisdiction because of the duration or scope thereof, the
court making such determination shall have the power to reduce the duration
and/or scope of the provision or covenant, and the provision or covenant in its
reduced form shall be enforceable; provided, however, that the determination of
such court shall not affect the enforceability of Section 5 in any other
jurisdiction.
SECTION 6. ARBITRATION Except as otherwise provided to the contrary below, any
dispute arising out of or related to this Agreement that Paxson and Employee are
unable to resolve by themselves shall be settled by arbitration in West Palm
Beach, Florida, by a panel of three (3) arbitrators. Paxson and Employee shall
each designate one disinterested arbitrator, and the two arbitrators so
designated shall select the third arbitrator. The persons selected as
arbitrators need not be professional arbitrators, and

10



--------------------------------------------------------------------------------



 



persons such as lawyers, accountants and bankers shall be acceptable. Before
undertaking to resolve the dispute, each arbitrator shall be duly sworn
faithfully and fairly to hear and examine the matters in controversy and to make
a just award according to the best of their understanding. The arbitration
hearing shall be conducted in accordance with the employment arbitration rules
of the American Arbitration Association. The written decision of a majority of
the arbitrators shall be final and binding on Paxson and Employee. The costs and
expenses of the arbitration proceeding shall be assessed between Paxson and
Employee in a manner to be decided by a majority of the arbitrators, and the
assessment shall be set forth in the decision and award of the arbitrators.
Judgment on the award, if it is not satisfied within thirty (30) days, may be
entered in any court having jurisdiction over the matter. No action at law or
suit in equity based upon any claim arising out of or related to this Agreement
shall be instituted in any court by Paxson or Employee against the other except
(i) an action to compel arbitration pursuant to this Section, (ii) an action to
enforce the award of the arbitration panel rendered in accordance with this
Section, or (iii) any other action which, under applicable law, may not be made
subject to binding arbitration.
SECTION 7. REPRESENTATIONS OF EMPLOYEE. To induce Paxson to enter into this
Agreement and to employ Employee, Employee represents and warrants to Paxson as
of the date hereof and as of each date of payment of any compensation under the
terms hereof as follows:
     7.01 Absence of Conflicting Agreements. The execution, delivery and
performance of this Agreement by Employee does not conflict with result in a
breach of, or constitute a default under any enforceable covenant not to compete
or any other enforceable agreement, instrument, or license, to which Employee is
a party or by which Employee is bound.
     7.02 Conduct. Employee has not:
     (a) Been convicted of any felony;
     (b) Committed any criminal act with respect to Employee’s current or any
prior employment (including any criminal act involving a violation of the
Communication Act of 1934, as amended, or regulations promulgated by the FCC),
or
     (c) Knowingly committed any act that materially threatened to result in
suspension, revocation, or adverse modification of any FCC license of any
broadcast station or which subjected any broadcast station to fine or
forfeiture.

11



--------------------------------------------------------------------------------



 



     7.03 Chemical Dependence. Employee is not dependent on alcohol or illegal
drugs. Employee recognizes that Paxson shall have the right to conduct random
drug testing of its employees and that Employee may be called upon in such a
manner.
SECTION 8. MISCELLANEOUS
     8.01 Governing Law. This Agreement shall be construed in accordance with,
and shall be governed by, the laws of the State of Florida.
     8.02 Entire Agreement. This Agreement amends, restates and supersedes any
prior employment agreement or understanding with respect to any terms of
employment between Paxson and Employee, whether written or oral, and is
effective as of the date first written above; no written supplemental executive
retirement plan or related documents, if any, between Paxson and Employee shall
be deemed superceded, amended or modified by the terms hereof. The instrument
contains the entire understanding and agreement between the parties relating to
the subject matter hereof. Neither this Agreement nor any provision hereof may
be waived, modified, amended, changed or terminated, except by an agreement in
writing signed by the party against whom enforcement of any waiver,
modification, change, amendment or termination is sought.
     8.03 Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed an original, and all such counterparts shall together
constitute a single Agreement.
     8.04 Provisions Severable. To the extent that any provision of this
Agreement is invalid, illegal, or unenforceable in any respect, the validity,
legality and enforceability of the remaining provisions hereof shall not in any
way be affected or impaired thereby.
     8.05 Headings. The section headings of this Agreement are for convenience
only and shall not be used in interpreting or construing this Agreement.
     8.06 Assignment of Agreement and Change of Control; Successors and Assigns.
This Agreement may be assigned by Paxson without the prior written consent of
Employee. Employee may not assign this Agreement or any of its right or
interests herein to any other party. The rights and obligations of the parties
shall inure to the benefit of and be binding upon heirs, successors,
administrators assigns, as well as any entity to which Paxson may assign its
assets or transfer its business in a Change of Control (as defined in
Section 3.1, above), in a merger or acquisition, by operation of law, or
otherwise. The obligations of Paxson to pay money and/or provide benefits to
Employee under this Agreement, by operation of law or pursuant to the terms of
the plans or documents governing such benefits, shall survive Employee’s death
(with payments thereafter to be made at the direction of the executors, personal
representatives or other appropriate representatives of Employee’s estate).

12



--------------------------------------------------------------------------------



 



     8.07 Notices. All notices, demands and requests required or permitted to be
given under the provisions of this Agreement shall be (i) in writing,
(ii) delivered by personal delivery, or sent by commercial delivery service,
registered or certified mail, return receipt requested, (iii) deemed to have
been given on the date of personal delivery or the date set forth in the records
of the delivery service or on the return receipt, and (iv) addressed as follows:

     
If to Paxson:
  Lowell W. Paxson, CEO (with a copy to Anthony L. Morrison, Esq.)
 
  601 Clearwater Park Road
 
  West Palm Beach, Florida 33401-6233
 
   
If to Employee:
  at the address set forth under employees signature on the last page hereof.

or to any such other or additional persons and addresses as the parties may from
time to time designate in a writing delivered in accordance with this
Section 8.7.
     8.08 Waiver. The waiver by Paxson or Employee of a breach of any provision
by the other party, or the failure of either Paxson or Employee to exercise any
of the rights set forth herein, shall not operate or be construed as a waiver of
any subsequent breach or be deemed to be a waiver by any party of any of its
rights hereunder. No waiver by any party at any time, express or implied, of any
breach of any provision of this Agreement shall be deemed a waiver of a breach
of any other provision of this Agreement or a consent to any subsequent breach
of the same or other provisions.
     8.09 Paxson’s Acknowledgments Regarding Authority. The person signing on
behalf of Paxson warrants and represents that he has read this Agreement, that
he understands it, and that he has full and actual authority to enter into this
Agreement on behalf of Paxson. He further represents and warrants that this
Agreement is valid and binding on Paxson immediately, without the need for any
further approvals, procedures or formalities within the company, and that all
approvals, procedures or formalities necessary to effectuate or ratify this
Agreement by Paxson (including, but not limited to any required approval of the
Compensation Committee of the Board of Directors) have been obtained or will be
obtained by Paxson.
[End of Page]

13



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Agreement
effective on the day and year first written above.

     
EMPLOYEE
  PAXSON COMMUNICATIONS MANAGEMENT COMPANY, INC.
 
   
/s/ Steven Appel
  By /s/ Lowell W. Paxson
 
   
Steven Appel
  Name: Lowell W. Paxson
10 Wood Hollow Drive
  Title: Chief Executive Officer
Westhampton, New York 11977
   

14



--------------------------------------------------------------------------------



 



SCHEDULE I TO EMPLOYMENT AGREEMENT
FOR STEVEN APPEL

      Titled Position:  
President — Sales/Marketing
   
 
Employment Duties:  
Responsible for (i) hiring, supervising, directing, training and terminating
National and local account executives and other National and local sales
employees who shall be responsible for the spot sales operations of the Paxson
Group’s stations; (ii) preparing budgets for the National and local sales
departments, meeting budgets for the National and local sales departments,
overseeing the National and local sales departments, and implementing Paxson’s
National and local sales efforts; and (iii) performing those other duties as
shall be determined from time to time by Paxson, Employee’s Responsible Officer
or the Board of Directors of PCC.
   
 
Commencement Date:  
Effective January 1, 2004
   
 
Employment Location:  
Palm Beach County, Florida
   
 
Responsible Officer:  
Lowell W. Paxson, Chief Executive Officer
   
 
Base Salary:  
$440,000, effective January 1, 2004
   
 
Severance Months:  
Twelve (12)
   
 
Annual Bonus:  
“Total Annual Bonus Award” for Employee in any Employment Year shall be 81.8% of
Employee’s Base Salary then in effect, as follows:
   
 
   
(A) 50% of the Total Annual Bonus Award for Employee may be earned as an
“Individual Performance Bonus;” and
   
 
   
(B) 50% of which may be earned as a “Paxson Group Performance Bonus”.
   
 
   
“Individual Performance Bonus" - Employee shall be entitled to such award, if,
in the opinion of the Responsible Officer, with the concurrence of the Chairman
and CEO of the Paxson Group, employee has, satisfactorily performed the tasks
associated with the Titled Position (which may include,

15



--------------------------------------------------------------------------------



 



         
among other things, having remained within budget for such fiscal year).
   
 
   
“Paxson Group Performance Bonus" - Employee shall be entitled to such award, if
the Paxson Group achieves the financial performance goals (revenues, cash flow,
earnings, etc.) established by the Compensation Committee of the Board of
Directors of the Paxson Group for the award of bonuses to other senior
management of the Paxson Group.
   
 
   
The Total Annual Bonus Award shall be payable during the first six (6) months of
each fiscal year following each fiscal year during the Agreement Term hereof in
which the Total Annual Bonus Award is earned and shall be prorated during any
partial year of employment covered hereby. For example, a bonus if any, for six
(6) months of employment in 2004would be payable during the first six (6) months
of 2005 and determined using 2004 financial goals and would be equal to one-half
(2) of the Total Annual Bonus Award for such year (e.g. 2 of the Individual
Performance Bonus and the Paxson Group Performance Bonus, each as may have been
earned). Notwithstanding anything to the contrary contained herein, the Annual
Bonus described hereunder shall be effective for fiscal year 2004 (payable in
the first six months of 2005) and the Annual Bonus terms effective for Employee
for fiscal year 2003 (payable in the first six months of 2004), as set forth in
any superceded employment agreement or other arrangement, shall remain effective
and are hereby incorporated herein in their entirety.
   
 
Options  
On or before the date hereof during fiscal year 2003, employee was granted
options to acquire restricted and unrestricted stock of Paxson Communications
Corporation, with such options and restricted stock being granted subject to
various terms, conditions and limitations, including without limitation, vesting
or lapse of restrictions on restricted stock and forfeiture, as set forth under
the Paxson Communications Corporation 1998 Stock Incentive Plan (the “Plan”) the
form of stock option agreement and such other documents pursuant to such awards
of equity compensation were made.
   
 
   
Employee will be eligible to receive additional option grants based upon
Employee’s performance, and on terms and in such amounts as determined by the
Compensation Committee of the Board of Directors. Nothing herein shall be deemed
to be an obligation to make awards in addition to the award of

16



--------------------------------------------------------------------------------



 



         
options and restricted stock described above made on or before the date hereof.
   
 
   
Notwithstanding anything to the contrary contained herein, an Employee
Termination for Good Reason shall constitute a Termination Without Cause
hereunder for purposes of the acceleration of vesting of options, or lapse of
restrictions on restricted stock, granted to Employee from time to time by
Paxson.
   
 
Miscellaneous:  
1. Without limiting the terms of Section 2.03 of the Agreement, and
notwithstanding the otherwise applicable travel expense related policies of
Paxson, Employee shall be entitled to travel in business class, or if
unavailable, first class, on any business travel reimbursable by the Company.
   
 
   
2. The definition of “Employee’s Termination for Good Reason” set forth under
Section 3.01(f) is hereby supplemented by adding the following (iii) thereto:
“(iii) Paxson makes any material, adverse change in Employee’s position, duties,
or responsibilities.”
   
 
   
3. The term “Severance Months” above is hereby supplemented to provide that in
the event of a termination of employment, which entitles Employee to a severance
payment and which occurs six months prior to, or within two years following a
Change in Control, Employee shall be entitled to 24 months of severance instead
of 12 months specified above.

     
Employee
  Paxson Communications Management Company, Inc.
 
   
/s/ Steven Appel
  By /s/ Lowell W. Paxson
 
   
Steven Appel
  Name: Lowell W. Paxson
Date: December 10, 2003
  Title: Chief Executive Officer
 
  Date: December 10, 2003

17